10

Ld.

12

13

14

LS

16

17

18

19

20

Pil,

22

a3

24

25

26

27

28

Case 2:19-cr-00537-RGK Document 1 : Filed 09/13/19 Page lof2 Page ID#:1

mast

t

FILE!

2OISSEP 13 PM 2:08

 

UNITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF CALIFORNIA
ISCROO537-
UNITED STATES OF AMERICA, “NOt (ORY Ww

Plaintiff, INFORMATION

Vv. [26 U.S.C. § 7203: Failure to
File a Tax Return]

MARK ADAM SKARULIS,
[CLASS A MISDEMEANOR]

Defendant.

 

 

 

The United States Attorney charges:

[26 U.S.C. § 7203]
During the calendar year 2015, defendant MARK ADAM SKARULIS, a

resident of Redondo Beach, California, received gross income of
$50,388, and by reason of such gross income was required by law to

file an income tax return with the Internal Revenue Service on or

before April 15, 2016, stating the items of his gross income and any

deductions and credits to which he was entitled. Defendant SKARULIS

//
//
//
//

poaJ7

 
10
Li
12
13
14
15
16
17

18

19,

20
Al
22
23
24
25
26
2

28

 

\

Cage 2:19-cr-00537-RGK Document 1 -Filed:09/13/19 Page 2of2 Page ID#:2

knew of his obligation to file an income tax return and willfully

failed to do so,

elsewhere.

in the Central District of California and

NICOLA T. HANNA
United States Attorney

_— a

Saot- fj : (accinge ' © o

Depry CHR, Ceirnea| Divisio For:
BRANDON D. FOX
Assistant United States Attorney
Chief, Criminal Division

MACK E. JENKINS
Assistant United States Attorney
Chief, Public Corruption &

Civil Rights Section

DANIEL J. O’ BRIEN

Assistant United States Attorney

Deputy Chief, Public Corruption &
Civil Rights Section

 
